574 S.E.2d 680 (2002)
356 N.C. 612
Thomas HILL
v.
Garford HILL et al.
No. 688P01.
Supreme Court of North Carolina.
December 19, 2002.
Sharon B. Alexander, Hendersonville, for Garford Hill, Jewel Hill.
W. Scott Jones, Asheville, for Neill, Massagee, Hunt, Hunt, Baz.
Theron E. Mullinax, Jr., Hendersonville, for Estate of Sadie C. Hill.
Joseph P. McGuire, Asheville, for B. Garrison, W. Garrison.
*681 Motion by Plaintiff for Reconsideration has been filed and the following order entered:
"Motion Denied by order of the Court in conference this the 19th day of December 2002."
Justice MARTIN recused.